Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species according to Figure 3 (claims 1-5) and Figure 4 (claims 6-8). The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species as distinguished by each of Figures 3-4. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  

the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Mr. Larry Coats on 2/23/2021 a provisional election was made without traverse to prosecute the invention of Species according to Figure 3, claims 1-5.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6-8 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Publication No. 205387520 U (hereinafter referred to as “CN ‘520”) in view of Chinese Patent No. 104030319 B (hereinafter referred to as “CN ‘319”) and Chinese Patent Application No. 105254106 A (hereinafter referred to as “CN ‘106”).
CN ‘520 discloses a coal-to-chemical or coal-to-liquid process that includes recovering sulfate and chloride salt crystals from a waste brine produced by the process, the process comprising:
-converting coal-to-chemical or coal-to-liquid and producing the waste brine which contains an alkali metal e.g. sodium, sulfate and chloride (see brine leaving the water softener 10 at point 12 in Figure 1);
- concentrating the waste brine with the reverse osmosis unit 20; the purified water leaves at the outlet 23 and the concentrated waste brine leaves at the outlet 22;
- removing sulfate and suspended solids from the waste brine, which is a chloride-rich brine stream, by directing the chloride-rich brine stream through a nanofiltration device 
- directing the permeate stream from the nanofiltration device 40 to a chloride crystallizer 50 e.g. evaporation concentration unit and producing chloride salt crystals comprising chloride and at least one alkali metal e.g. sodium; and
- recycling the reject stream produced by the nanofiltration device 40 to a sulfate crystallizer 60 so as to form sulfate salt crystals comprising sulfate and at least one alkali metal e.g. sodium (see pages 6-9 of the English translation copy).
Claims 1, 4 and 5 differ from the method of CN ‘520 in reciting 
i) directing the reject stream to a first concentration unit and concentrating the reject stream, directing the concentrated reject stream to a Mirabilite crystallizer and producing via cooling crystallization hydrated sulfate salt crystals, melting the hydrated sulfate salt crystals to form an aqueous sulfate solution or a slurry prior to directing the aqueous sulfate solution or slurry to a sodium sulfate crystallizer to produce anhydrous sulfate crystals and 
ii) directing the permeate stream from the nanofiltration to a second concentration unit and concentrating the permeate stream prior to sodium chloride crystallization.
 	The features (i) and (ii) are not linked and they solve independent partial problems. They solve the problem of defining the crystallization process for the sodium sulfate and for the sodium chloride respectively.
Using a crystallization process that involves a cooling crystallization of hydrated sulfate salts (Mirabilite) that are then melted and finally crystallized as anhydrous sodium sulfate is a well-known option for the person skilled in the art.  It is considered as part of the common general knowledge.  CN ‘319 illustrates an 
	It would have been obvious to a person of ordinary skill in the art to include feature (i) in the method of CN ‘520 as a well-known option as known in CN ‘319 to produce anhydrous sodium sulfate from reject stream of nanofiltered waste brine.
The use of a concentration step prior to a crystallization step is also an obvious option for the person skilled in the art.  As an example, CN ‘106 describes particularly in Figure 5 that a pretreated brine is passed through a nanofiltration device 7; the sulfate-rich concentrate is further concentrated by the reverse osmosis unit 8 and then directed to the crystallizer 10, so as to obtain sodium sulfate crystals; the chloride-rich permeate is concentrated by the reverse osmosis units 9 and 11 and then directed to the crystallizer 12, so as to obtain sodium chloride crystals.
It would have been obvious to a person of ordinary skill in the art to include a concentration step via nanofiltration or reverse osmosis unit in feature (i) and (ii) in the method of CN ‘520 as a well-known option as known in CN ‘106 to produce concentrated reject stream and permeate stream prior to directing it to respective sodium sulfate crystallizer and sodium chloride crystallizer.   
Regarding claim 2, recycling the mother liquor from the sulfate crystallizer to the Mirabilite crystallizer would have been obvious to a person of ordinary skill in the art to capture and concentrate any sodium sulfate left remaining in the sulfate crystallizer.


Double Patenting
Applicant is advised that should claim 4 be found allowable, claim 5 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142.  The examiner can normally be reached on Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/John Kim/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        

JK
2/23/21